OPINION
MARGARET GARNER MIRABAL, Justice.
Appellant, Mega Child Care, Inc., sought judicial review of a decision issued by an administrative law judge from the State Office of Administrative Hearings. Appellee, the Texas Department of Protective and Regulatory Services (TDPRS), filed a plea to the jurisdiction. The district court granted TDPRS’s plea to the jurisdiction and dismissed Mega Child Care’s suit. We reverse and remand.
BACKGROUND
TDPRS is the state agency charged with: (1) providing protective services for children and elderly and disabled persons; (2) providing family support and family preservation services; (3) regulating childcare facilities and child-care administrators; and (4) implementing and managing programs intended to provide early intervention or prevent at-risk behaviors. Tex. Hum. Res.Code Ann. § 40.002(b) (Vernon 2001).
Bonita Odutayo is the owner and operator of Mega Child Care, a child-care facility. After finding that Mega Child Care had not complied with TDPRS rules and standards, TDPRS revoked Mega Child Care’s license to operate.1 An administrative law judge (ALJ) from the State Office of Administrative Hearings (SOAH) up*472held the revocation of Mega Child Care’s license.
Mega Child Care sought judicial review of the ALJ’s decision. In its plea to the jurisdiction, TDPRS contended that Mega Child Care did not have any statutory right to judicial review. The district court granted TDPRS’s plea to the jurisdiction and dismissed Mega Child Care’s suit.2 This appeal followed.
DISCUSSION
In issue one, Mega Child Care contends that it has a statutory right to judicial review. We agree.
A. Standard of Review
Whether a trial court has subject-matter jurisdiction is a question of law and is reviewed de novo. Subaru of America, Inc., v. David McDavid Nissan, Inc. d/b/a David McDavid Subaru, No. 00-0292, slip op. at 8-9, — S.W.3d-•, ---, 2001 WL 1898454 (Tex. June 27, 2002); Mayhew v. Sunnyvale, 964 S.W.2d 922, 928 (Tex.1998). When conducting a de novo review, an appellate court exercises its own judgment and redetermines each legal issue, giving no deference to the trial court’s decision. Quick v. City of Austin, 7 S.W.3d 109,116 (Tex.1998).
B. General Rules
District courts are courts of general jurisdiction. Subaru, No. 00-0292, slip op. at 6, —■ S.W.3d at-; Dubai Petroleum Co. v. Kazi, 12 S.W.3d 71, 75 (Tex.2000). The Texas Constitution provides that a district court’s jurisdiction consists of exclusive, appellate, and original jurisdiction of all actions except cases where exclusive, appellate, or original jurisdiction may be conferred by the constitution or other law on some other court, tribunal or administrative body. Tex. Const, art. V, § 8; Subaru, No. 00-0292, slip op. at 6, —■ S.W.3d at-. Thus, there is a presumption that a trial court has jurisdiction unless the legislature has mandated that a party present its claims elsewhere. Subaru, No. 00-0292, slip op. at 6, — S.W.3d at-; Dubai Petroleum, 12 S.W.3d at 75.
Administrative agencies, however, have no authority to resolve disputes unless they are given that authority in clear and express statutory language. Key W. Life Ins. Co. v. State Bd. of Ins., 163 Tex. 11, 350 S.W.2d 839, 848 (1961). Courts will not imply additional authority to agencies, nor may agencies create excess powers for themselves. Key W. Life, 350 S.W.2d at 848.
The legislature may expressly grant authority to an agency to make the initial determination in a dispute, thus giving the agency “exclusive jurisdiction” for initial determination purposes. Cash Am. Int’l Inc. v. Bennett, 35 S.W.3d 12, 15 (Tex.2000); see Cont’l Coffee Products Co. v. Cazarez, 937 S.W.2d 444, 447 (Tex.1996). However, even if a state agency has such exclusive jurisdiction, a party may generally seek judicial review of that agency’s findings once the party has exhausted all administrative remedies. Subaru, No. 00-0292, slip op. at 8, • — - S.W.3d at-; See Cash Am., 35 S.W.3d at 15; Tex. Gov’t Code Ann. § 2001.171 (Vernon 2000).
C.Contested Proceedings before TDPRS
The TDPRS is subject to chapter 2001 of the Texas Government Code, commonly *473known as the Administrative Procedure Act. Tex. Hum. Res.Code Ann. § 40.006 (Vernon 2001); Tex. Govt.Code Ann. § 2001.002 (Vernon 2000). Under the Administrative Procedure Act, SOAH conducts hearings in contested cases. Tex. Govt.Code Ann. § 2001.058 (Vernon 2000).
Mega Child Care is subject to Chapter 42 of the Human Resources Code, which governs the regulation of certain facilities, homes, and agencies that provide childcare services. Section 42.072 provides, in part, as follows:
(a) The department [TDPRS] may suspend, deny, revoke, or refuse to renew the license, listing, registration, or certification of approval of a facility or family home that does not comply with the requirements of this chapter, the standards and rules of the department, or the specific terms of the license, fist-ing, registration, or certification. The department may revoke the probation of a person whose license, fisting, or registration is suspended if the person violates a term of the conditions of probation.
(b) If the department proposes to take action under Subsection (a), the person is entitled to a hearing conducted by the State Office of Administrative Hearings. Proceedings for disciplinary action are governed by the administrative procedure law, Chapter 2001, Government Code. ...
Tex. Hum. Res.Code Ann. §§ 42.072(a), (b) (Vernon Supp.2002) (emphasis added). Section 2001.171 of the Administrative Procedure Act reads as follows: “A person who has exhausted all administrative remedies available within a state agency and who is aggrieved by a final decision in a contested case is entitled to judicial review under this chapter.” Tex. Gov’t Code Ann. § 2001.171.
In the present case, Mega Child Care exhausted all available administrative remedies and was entitled to judicial review. See Tex. Gov’t Code Ann. § 2001.171; Cash Am., 35 S.W.3d at 15-17. Accordingly, the trial court erred when it granted the TDPRS’s plea to the jurisdiction.
We sustain issue one. In fight of our disposition under issue one, it is unnecessary for us to reach the merits of Mega Child Care’s other issues, and we decline to do so.
Conclusion
We reverse the judgment and remand the case to the trial court.
Justice JENNINGS dissenting.

. No person may operate, without a license or certificate of accreditation issued by TDPRS, a child-care facility. Tex. Hum. Res.Code Ann. § 42.041(a) (Vernon Supp.2002).


. Following the dismissal, TDPRS notified Mega Child Care that it could no longer operate. Mega Child Care continued to do so. TDPRS sought an injunction against Mega Child Care, which the district court granted. Mega Child Care appealed the injunction, and the appellate court affirmed. See Mega Child Care, Inc. v. Texas Dep’t of Protective & Regulatory Servs., 29 S.W.3d 303, 307-15 (Tex.App.—Houston [14th Dist.] 2000, no pet.).